Citation Nr: 0003097	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently rated 40 percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated 40 percent disabling.

6.  Entitlement to an increased initial rating for a 
disability of the right shoulder, rated 10 percent from 
September 1991 and 30 percent from January 1992.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran retired from active duty in June 1970 after 
completing more than 27 years of active military service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board in August 1996 remanded the 
case for further development.

At the time of the Board remand, the veteran's cervical spine 
disability was rated 20 percent and the lumbar spine 
disability and right shoulder disability were each rated 10 
percent.  A RO Decision Review Officer (DRO) in February 1999 
increased the rating for arthritis of the cervical spine to 
30 percent from April 1992 and to 40 percent from February 
1994.  The rating for arthritis of the lumbar spine was 
increased to 20 percent from April 1996 and to 40 percent 
from January 1998.  The disability rating for the right 
shoulder was increased to 30 percent from January 1992.  
Thereafter, in July 1999, the DRO granted entitlement to an 
individual unemployability rating from February 1999.  The 
case has recently been returned to the Board for appellate 
consideration.  The veteran did not withdraw his appeal on 
any matter previously before the Board and no additional 
issues were added to the appeal.

FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
arteriosclerotic heart disease is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
arthritis of the left shoulder is supported by evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  There is a fixed flexion deformity of the cervical spine, 
muscle spasm and severe limitation of motion and a neurologic 
component to the disability from arthritis that produce 
severe functional impairment.

5.  The right upper extremity is currently manifested by 
appreciable atrophy of the musculature principally of the 
deltoid, diminished strength, weakness and clumsiness that 
combine to produce severe impairment.

6.  The manifestations of arthritis of the lumbar spine, 
appreciable limitation of lumbar spine motion, pain and 
marked neurologic symptoms combine to produce pronounced 
impairment.  

7.  The service-connected lumbar spine, cervical spine and 
right shoulder disabilities are not shown by competent 
evidence to have resulted in marked interference with 
employment or to have required frequent periods of 
hospitalization nor are extraneous factors or circumstances 
present, or factors 



related to employment linked to the service-connected lumbar 
spine disability shown, that could be considered exceptional 
or unusual.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
arteriosclerotic heart disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
arthritis of the left shoulder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for an initial disability rating of 
50 percent from January 1992 for a right shoulder disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124a, Diagnostic Codes 5201, 8515 (1999).

5.  The criteria for a disability rating in excess of 40 
percent for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5287, 5290 (1999).

6.  The criteria for an increased disability rating of 60 
percent for arthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes 5293, 
5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for hypertension, arteriosclerotic 
heart disease and arthritis of the left shoulder.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for hypertension or 
arteriosclerotic heart disease although not otherwise 
established as incurred in service if manifested to a 
compensable degree within 1 year from the date of separation 
from service provided the rebuttable presumption provisions 
of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular 
significance when first observed, but in the light of 
subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. 
§ 3.307(c).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.


Analysis

Regarding hypertension and arteriosclerotic heart disease, 
the veteran's service medical records show numerous blood 
pressure readings beginning with the examination in 1943 
showing 120/80 and a normal cardiovascular system.  
Examination in March 1949 found blood pressure of 120/70 and 
no significant abnormality of the heart. During 
hospitalization in 1951 he denied a history of hypertension 
or heart disease.  An examination in March 1952 found a 
normal heart and blood pressure of 112/70.  During 
hospitalization in June 1954 for automobile accident 
injuries, blood pressure of 144/100, 132/100, 128/84, 114/70, 
100/64, 108/80, 112/68 and 130/90 were recorded.  On 
reexamination in March 1958 he gave no history of high blood 
pressure.  The examination showed blood pressure of 110/70, a 
normal heart.  

An October 1958 clinical record entry mentions a decrease in 
palpitations and blood pressure of 120/88-90.  Referral to 
the cardiology clinic in October 1958 showed an eight-month 
history of a fluttery feeling in pericardium.  It was 
reported that electrocardiograms had been entirely within 
normal limits and that he did not have a murmur.  It was 
reported that a previously noted pulmonic murmur was not 
confirmed.  The heart was not enlarged and showed a regular 
rate and rhythm.  An impression was deferred and it was felt 
that he did not have an adequate history to make a cardiac 
diagnosis.  A physician opined that in all probability the 
attacks did not reflect organic heart disease.  An 
electrocardiogram was read as within normal limits 

In a January 1959 clinical record entry his once monthly 
symptoms were not felt to be frequent enough to justify 
continued therapy.  An April 1959 clinical record entry 
reported left scapula and shoulder pain with no limitation of 
motion, left paravertebral muscle spasm but no trigger point.  
The impression was myositis versus neuritis.  An 
electrocardiogram in April 1959 was read as probably normal 
with a questionable abnormality in an inverted T3 lead.  In 
November 1959 a complaint of chest pain was linked to 
arthritis and myositis of the trapezius muscles was reported 
for neck pain complaints with no trauma history.

An examination completed in June 1960 found blood pressure 
110/78, 114/86 and 112/80 a normal heart and a normal 
electrocardiogram.  After a fall in January 1963 he 
complained of severe left shoulder pain and was found to have 
no limitation of passive motion.  An electrocardiogram in May 
1963 was reported as within normal limits.  In December 1963 
blood pressure of 116/70 was recorded.  In January 1964 a 
complaint of stabbing chest pain was assessed as probable 
muscular chest pain.  In September 1964 his blood pressure 
was 120/80.  In May 1965 he was hospitalized for observation 
of weight loss.  It was noted that he had no recent problem 
with paroxysmal atrial tachycardia.  His blood pressure was 
130/80 and he was found with normal sinus rhythm, no murmur 
or cardiomegaly, no pedal edema or diminished peripheral 
pulses.  On examination in September 1965 the veteran's blood 
pressure was 106/68 and the heart was found to be normal.  It 
was noted that he had been evaluated for chest pain and 
palpitations on several occasions with no disease fond and 
normal electrocardiograms.  

On examination in May 1968 his blood pressure was 112/68 and 
on another occasion in May 1968 it was 104/80.  An 
examination in March 1969 a reference to osteoarthritis of 
the spine in the summary of defects and diagnoses.  The 
veteran's blood pressure was 112/80 and an electrocardiogram 
showing blood pressure of 122/80 was reported as normal.  On 
examination in November 1969 his blood pressure was 120/76 
and a normal evaluation of the heart was reported.  An 
electrocardiogram in December 1969 was reported as showing no 
significant change from the March 1969 tracing other than a 
slight decrease in QRS voltage in the limb leads.  There was 
a history of heart palpitations from 1955 to 1960 with 
cardiology evaluation and no disease found, and no recent 
recurrence, complications or sequelae.  A diagnosis of 
arthritis of the lumbosacral spine was also noted. 

The report of his admission to a military medical center in 
January 1981 for chest pain refers to no previous history of 
arteriosclerotic heart disease and indicates that he was in 
his usual state of health until two days prior to admission.  
It was noted that he had a questionable history of 
hypertension treated in the past.  The diagnoses were 
arteriosclerotic heart disease and status post-inferior 
myocardial infarction.  

The record shows that the RO in April 1981 reviewed he 
service medical records and granted service connection for 
arthritis of the cervical spine and the lumbar spine.  The RO 
rated the disability under Diagnostic Code 5003.

The extensive record of treatment provided at a military 
medical center since service shows the diagnosis of 
hypertension added after hospitalization in March 1982.  
Subsequent admissions in July and October 1983 show 
essentially the continuation of previous cardiovascular 
diagnoses.  A September 1989 report noted a six-month history 
of left shoulder pain and a past diagnosis of bursitis.  An 
arthrogram was reported as showing calcific tendinitis of 
supraspinatus tendon of the left shoulder.  In March 1990 the 
veteran underwent arthroscopic debridement of the left 
acromioclavicular joint.  The report of his admission in 
early 1992 noted a 10-year presence of hypertension.

The veteran filed his initial claim for disability of the 
shoulders in 1992.  A VA examination in 1992 did not show 
arthritis but reported the diagnosis of bilateral shoulder 
discomfort with decreased range of motion.  A VA examination 
in 1998 reported calcific tendonitis of the left shoulder and 
an arthrogram was read as showing degenerative arthritis of 
the acromioclavicular joint.  A VA cardiology examiner in 
1998 did not link either hypertension or arteriosclerotic 
heart disease to service.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999). 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the VA 
examiner in 1999 did not offer an opinion of service 
connection for hypertension or arteriosclerotic heart disease 
on a direct or on a presumptive basis.  Competent evidence 
linking either disorder to service directly is not shown in 
the record elsewhere and such evidence has not been brought 
to the Board's attention as being outstanding but as yet not 
obtained.  The evidence on file shows recognition of the 
veteran's observation in service for cheat pain.  What it 
does not show is evidence of hypertension or arteriosclerotic 
heart disease in service but initially approximately 10 years 
thereafter.   

The Board observes regarding hypertension that neither the 
previous nor current version of the regulation that define 
hypertension or a compensable hypertension disability is 
favorable to the claim without competent evidence linking 
hypertension to service on a direct or presumptive basis.  
The recent VA opinion was not helpful to find the onset of 
hypertension during the first postservice year or during 
service as it does not offer a basis for direct or 
presumptive service connection.  As the Board finds the 
claims to be not well grounded, there is no burden upon the 
Board to require another opinion, or request further 
elaboration or explanation regarding a nexus between the 
veteran's service and hypertension or arteriosclerotic heart 
disease.  Brewer v. West, 11 Vet. App. 228 (1998).  The Board 
must point out that it was the holding in Morton v. West, 12 
Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The veteran is not prejudiced by the 
Board's decision denying the claims as not well grounded.  A 
review on the merits would afford the claims more 
consideration than warranted under the circumstances.  


II. Disability evaluation of the cervical spine, the
lumbar spine and the right shoulder

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Under Diagnostic Code 5290 a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine, 20 percent when moderate, and 30 percent when severe.

Under Diagnostic Code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  Joint motion for the ankle from the anatomical 
position of 0 degrees: plantar flexion 45 degrees, 
dorsiflexion 20 degrees.

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The median nerve (major/minor), paralysis of: Complete; the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances, 70/60 percent.  Incomplete: Severe 50/40 
percent, Moderate 30/20 percent, Mild, 10/10 percent.  
Diagnostic Code 8515.  Rate neuritis as Diagnostic Code 8615 
and neuralgia as Diagnostic Code 8715.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's cervical and lumbar 
spine disorders and the right upper extremity to apply 
current rating criteria and are considered the best evidence 
for an informed determination of the impairment from the 
disorders.  Further, there has not been added to the record a 
more recent comprehensive evaluation since the VA 
examinations in 1998.  Johnson, supra. and Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall, 
supra.

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5293, which assess limitation of 
function from intervertebral disc syndrome as primary rating 
criteria for the incremental ratings from 0 to 60 percent.  
Previously the rating was based upon the application of 
Diagnostic Code 5003 criteria.  The veteran has been provided 
the essential rating criteria.  The Board finds the rating 
scheme appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included military medical treatment records that 
reported in addition to complaints principally of lower spine 
pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1998, show persistent pain 
complaints and appreciable orthopedic findings and 
appreciable persistent neurologic deficit that more nearly 
approximate the pronounced criteria for intervertebral disc 
syndrome that are alternative rating schemes applicable to 
the disability.  The veteran has reported having difficulty 
because of his lumbar pain, and several VA examinations and 
military reports through 1998 viewed collectively appear to 
be indicative of an appreciable disability principally on an 
orthopedic basis with a neurologic component.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The intensity of the back disorder symptoms, 
overall, is more than the corresponding percentage evaluation 
under Codes 5293, 5292 or 5295 of 40 percent.  The rating 
scheme does not require a mechanical application of the 
frequency and intensity data to the schedular criteria.  
Here, however, applying the rating schedule liberally results 
in a 60 percent evaluation recognizing more than a severe 
disorder either on the basis of Diagnostic Code 5293 or 5295.  
The military medical records are extensive and offer 
information for a comprehensive assessment of the disability.  
38 C.F.R. § 3.326. 

What the evidence confirms is appreciable dysfunction in 
reflexes and ambulating.  Although there is some discrepancy 
between the extent of diminished reflexes, that is between 
trace and absence of ankle reflex noted on military 
examination in 1997 and VA examination in 1998, overall, the 
findings would reasonably by viewed as more nearly 
approximating 60 percent criteria.  However, the evidence is 
against consideration for an increased evaluation based on 
functional loss due to pain since the 60 percent rating is 
the highest schedular evaluation.  Consideration of a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is not 
warranted where the highest schedular rating is in effect.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The earlier 
ratings appear well supported based upon the VA examinations 
in 1990 and 1992 that showed some limitation of motion but no 
neurological dysfunction.  There was no sensory deficit or 
reflex dysfunction on either examination.  

The record reflects that the RO rated the veteran's right 
upper extremity disability on the basis of several 
contemporaneous VA examinations that included complaints of 
numbness and weakness.  The comprehensive VA examinations 
viewed collectively offer substantive information probative 
of the severity of the service-connected disability.  Thus, 
the reports appear to offer the best evidence of the severity 
disability rated according to neurologic criteria for the 
median nerve.  The military medical reports supplement the 
record but the information recorded on the comprehensive VA 
examinations is more detailed in the description of 
manifestations that correspond to the relevant rating 
criteria for the right upper extremity.

The rating scheme assesses the intensity of neurologic 
symptoms as reflected in limitation of function from sensory 
and motor impairment/paralysis as primary rating criteria for 
the incremental ratings from 10 to 70 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disability for which service connection is in effect.  
Pernorio, supra, 38 C.F.R. §§ 4.20, 4.21.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
than contemplated in the corresponding percentage evaluation 
of 30 percent under Code 8515 that recognizes a moderate 
disability.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in 
more than a 30 percent evaluation.  A 50 percent evaluation 
contemplates a severe disorder due to incomplete paralysis.  
The next higher evaluation, 70 percent, is provided for 
complete paralysis, which contemplates a group of 
manifestations not apparent from the several comprehensive 
examinations on file.   Most recently the VA neurology 
examiner found only slightly diminished strength (4+/5) and 
intact fine motor movements of the right upper extremity.  
The orthopedic examiner found diffuse shoulder muscle wasting 
in the deltoid and extreme weakness in abduction and 
tenderness.  The profound cervical myelopathy as reflected in 
the extremity evaluation during military hospitalization in 
1997 is noted but this appears to have improved with only 
mild myelopathy noted on the recent VA neurology evaluation.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, appears to be in favor of the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is more than moderate in view of appreciable 
objective findings on recent comprehensive examinations.  
Recent examinations have found impairment in grasping ability 
as noted by hand clumsiness during the military evaluation 
for cervical spine surgery in 1997 as well as significant 
atrophy and weakness, which are accompanied by persistent 
complaints.  Collectively, an analogy to neuritis appears 
warranted in view of the symptom complex and this supports a 
higher rating for severe incomplete paralysis.  None of the 
recent examinations have stated the symptoms are out of 
proportion to the clinical findings.  As for the evaluation 
prior to January 1992, the record of pain and weakness 
complaints is noted in military records in September 1991 
that correspond with the effective date for service 
connection, but there is no comprehensive evaluation to 
assess the disorder prior to 1992.  The initial rating of 10 
percent prior to January 1992 on a facts found basis would 
appear to adequately compensate the veteran for the 
disability at that time.

The veteran's cervical spine disorder is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 which assesses limitation of motion as the primary 
rating criteria for the incremental ratings from 10 to 30 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme based 
on limitation of motion appropriate for the veteran's 
disability in view of the symptomatology and the disease for 
which service connection is in effect.  Pernorio supra, 38 
C.F.R. §§ 4.20, 4.21 and Diagnostic Code 5003.  The VA 
examinations in 1998 did not clearly differentiate the 
neurologic symptoms related to the cervical and lumbar spine 
disorders and the Board has assessed the impairment at 60 
percent for pronounced intervertebral disc syndrome.  Thus to 
intertwine neurologic symptoms could reasonably raise the 
question of pyramiding which is prohibited under 38 C.F.R. 
§ 4.14. 

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of recent VA examination 
records that included complaints of cervical spine pain and 
limitation of motion as well as right upper extremity 
symptoms that are separately rated.  Medical records from 
military sources were also reviewed.  

Viewed collectively, the examination reports that record 
observations through 1998 show pain complaints and 
significant orthopedic findings to complement neurologic 
deficit.  The veteran has reported having some difficulty 
because of his cervical pain and the VA and military 
examinations over several years have reported findings that 
coincide favorably with his complaints and show significant 
limitation of motion with a flexion deformity currently 
confirmed.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the cervical spine symptoms, 
overall, appear to reflect a level of impairment contemplated 
in the current 40 percent evaluation that the RO has assigned 
under Diagnostic Code 5290.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 40 percent evaluation that would 
either correlate with severe intervertebral disc syndrome or 
favorable ankylosis.  The maximum evaluation under Diagnostic 
Code 5290 of 30 percent is provided for severe limitation of 
motion. 

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, clearly preponderates against the claim 
for increase.  It supports a conclusion that the veteran's 
disability is no more than severe in view of symptoms of pain 
but more recently wit significantly limited motion and an 
otherwise improved neurology picture since his most recent 
cervical spine surgery.  The evaluation of 40 percent appears 
to be an accurate assessment of the disability manifested by 
appreciable objective evidence of disabling manifestations of 
cervical arthritis.  

The matter of an extraschedular evaluation is properly 
subsumed into the increased rating claim.  Further, the Board 
is satisfied that all relevant facts have been adequately 
developed to permit an informed determination.  There is no 
argument that additional records exist but which have not 
been obtained that would be pertinent to the veteran's claim 
for extraschedular consideration.  Thus, no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  Consideration would be 
appropriate for the period of the appeal prior to the 
effective date for the total rating based on individual 
unemployability.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's well 
documented medical history in VA and military medical 
treatment records.  There is also reference to his most 
recent employment in the early 1980's.  

The RO addressed the claim and did provide the appellant the 
relevant criteria.  Based upon the record, the Board finds 
that referral for approval of an extraschedular evaluation 
was properly denied.  The Board would agree that the 
exceptional or unusual disability picture mentioned in the 
regulation would reasonably contemplate factors other than 
marked interference with employment or frequent periods of 
hospitalization.  Johnston, 10 Vet. App. at 86.  However, 
such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
Nor does there appear to be probative evidence that any 
nonservice-connected disorders affect his lumbar spine 
disability in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns cervical and lumbar 
spine disability and a right upper extremity disability.  The 
pertinent part of the regulation, though somewhat ambiguously 
worded, appears to contemplate an individual rather than a 
collective disability assessment.  Further, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14.  This admonition could be 
read to apply to an extraschedular service-connected 
evaluation.  However, in the case at hand, there is evidence 
showing ongoing monitoring, but nothing probative to support 
a finding that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
lumbar spine disability.  The most recent treatment reports 
mention the disability and formed the basis for an increased 
schedular ratings for the lumbar spine and the right upper 
extremity.  Neither he nor his representative has offered to 
establish how his presentation substantiates an exceptional 
or unusual disability picture as a result of his 
disabilities.  And, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) to warrant a different result in view of the 
veteran's work history and treatment reflected in the record.  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Evidence of a well grounded claim of service connection for 
hypertension not having been submitted, the appeal is denied.

Evidence of a well grounded claim of entitlement to service 
connection for arteriosclerotic heart disease not having been 
submitted, the appeal is denied.

The veteran having submitted evidence of a well grounded 
claim of entitlement to service connection for arthritis of 
the left shoulder, the appeal of this issue is allowed to 
this extent.

An increased rating for degenerative arthritis of the 
cervical spine is denied.

An increased rating of 60 percent for arthritis of the lumbar 
spine is granted, subject to the regulations governing the 
payment of monetary awards.

An increased rating of 50 percent for a right shoulder 
disability is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the left shoulder has been the 
subject of medical observation by VA and the military.  
Arthritis of the left acromioclavicular joint was recently 
shown and the veteran had earlier received arthroscopic 
debridement of the left shoulder.  The RO denied the claim as 
not well grounded on the basis that left shoulder arthritis 
was not shown in service or on a presumptive basis.  However, 
the veteran is service-connected for degenerative arthritis 
of the cervical and lumbar spine not based on trauma.  The 
service medical records mention no pertinent trauma history.  
Thus the applicable regulations would seem to favor service 
connection for remote manifestations of chronic disability 
identified in service unless clearly attributed to 
intercurrent cause.  Clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The Board believes that the interplay of the regulations, 
specifically the relevant language in section 3.303(b), with 
the facts of this case are sufficient to well ground the 
claim.  

In view of the foregoing, the Board is inclined to find that 
additional development is required.  Accordingly, the case is 
again REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of his 
treatment for the left shoulder since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and probable 
etiology of any current arthritis 
disability of the left shoulder.  The 
veteran's claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner should arrange for any tests 
or studies deemed necessary.  After the 
review is completed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
left shoulder disability including 
arthritis is related to the veteran's 
history of symptoms recorded during 
service, to any circumstances of his 
service or the degenerative arthritis 
service-connected.  The examiner should 
opine as to the likelihood that left 
shoulder arthritis is clearly 
attributable to an intercurrent cause.  
The examiner should correlate the current 
diagnosis for the left shoulder diagnoses 
previously reported.  The examiner should 
provide the rationale and medical basis 
for all opinions and conclusions 
expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.   
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any developing 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for arthritis of the 
left shoulder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

